Dismissed and Opinion Filed May 5, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00570-CV

                            CATHERINE MOORE, Appellant
                                        V.
                         REGIS SQUARE APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01968-E

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright


       Appellant’s brief in this case is overdue. By postcard dated October 28, 2014, we

notified appellant the time for filing her brief had expired. We directed appellant to file her brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. Our

postcard was returned to the Court as undeliverable with no forwarding address. To date,

appellant has not notified the Court of her current address, has not filed a brief, has not filed an

extension motion, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




140570F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CATHERINE MOORE, Appellant                        On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-14-00570-CV       V.                       Trial Court Cause No. CC-14-01968-E.
                                                  Opinion delivered by Chief Justice Wright.
REGIS SQUARE APARTMENTS,                          Justices Lang-Miers and Stoddart
Appellee                                          participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee REGIS SQUARE APARTMENTS recover her costs of
this appeal from appellant CATHERINE MOORE.


Judgment entered May 5, 2015.




                                            –3–